            Case 2:20-cv-00595-JAD-EJY Document 18 Filed 09/18/20 Page 1 of 2



1    Melanie A. Hill, Esq.
     Nevada Bar No. 8796
2
     MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
3
     Las Vegas, NV 89101
4    Tel.: (702) 362-8500
     Fax: (702) 362-8505
5    Melanie@MelanieHillLaw.com
     Attorneys for Plaintiff Jane Doe
6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                         DISTRICT OF NEVADA
10

11
     JANE DOE, an individual,
                                                           Case No.: 2:20-cv-00595-JAD-EJY
12                 Plaintiff,
            vs.                                             ORDER GRANTING STIPULATION
13
                                                           AND REQUEST FOR EXTENSION OF
14   THE STATE OF NEVADA, EX REL. ITS                      TIME FOR PLAINTIFF TO RESPOND
     NEVADA DEPARTMENT OF                                    TO MOTION TO DISMISS FIRST
15   CORRECTIONS, a public agency, and                     AMENDED COMPLAINT [ECF No. 8]
     WILLONTRAY B. HOLMES, an individual,
16
                                                              (First Request)
17                  Defendants.
                                                             [ECF No. 17]
18

19          Plaintiff Jane Doe (“Plaintiff”) and Defendant The State of Nevada, Ex Rel. Its Nevada
20
     Department of Corrections (“NDOC”), by and through their respective counsel of record,
21
     stipulate and request that the Court extend the deadline for Plaintiff Jane Doe to respond to
22
     NDOC’s Motion to Dismiss First Amended Complaint [ECF No. 16] (“the Motion”) for one
23

24   month from the current deadline of September 29, 2020 until October 29, 2020. In support of

25   this Stipulation and Request, the parties state as follows:
26
            1.      Plaintiff Jane Doe was served with the Motion in this matter on September 15,
27
     2020, rendering its response to the Motion due by September 29, 2020.
28

                                                       1
            Case 2:20-cv-00595-JAD-EJY Document 18 Filed 09/18/20 Page 2 of 2



1           2.      Counsel for both parties have conferred regarding Plaintiff Jane Doe’s request
2
     for a one-month extension of the response deadline, and counsel for Defendant NDOC has
3
     indicated they have no objection to this request.
4

5
            3.      This request is being brought in good faith and is not sought for any improper

6    purpose or other purpose of delay, but to allow counsel for the parties time to attempt to resolve
7    this case. An Early Neutral Evaluation is currently set for this matter on September 23, 2020
8
     and the parties would like to determine if this case can be resolved prior to engaging in motion
9
     practice.
10

11          WHEREFORE, the parties respectfully request that the Court extend the deadline for

12   Plaintiff Jane Doe to respond to NDOC’s Motion to October 29, 2020.
13
            DATED this 16th day of September, 2020.
14
     Respectfully submitted,                                 Respectfully submitted,
15
     MELANIE HILL LAW PLLC                                   NEVADA ATTORNEY GENERAL
16
                                                             AARON D. FORD
17
       /s/ Melanie A. Hill                                 /s/ Cameron P. Vandenberg
18   __________________________________                  ____________________________________
19
     Melanie A. Hill, Esq. (NV Bar No. 8796)             Cameron P. Vandenberg (NV Bar No. 4356)
     520 S. 7th Street, Suite A                          Chief Deputy Attorney General
20   Las Vegas, NV 89101                                 Kiel B. Ireland (NV Bar No. 15368C)
     Melanie@MelanieHillLaw.com                          Deputy Attorney General
21   Attorney for Plaintiff Jane Doe                     State of Nevada, Office of the Attorney General
22
                                                         555 E. Washington Ave., Ste. 3900
                                                         Las Vegas, Nevada 89101
23                                                       cvandenberg@ag.nv.gov
                                                         Attorney for Defendant The State of Nevada, Ex
24                                                       Rel. Its Nevada Department of Corrections
25
                                                             IT IS SO ORDERED:
26
                                                             ______________________________________
27
                                                             UNITED STATES DISTRICT JUDGE
28
                                                                     September 18, 2020
                                                             DATED: _________________
                                                         2
